DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 5/31/2022, with respect to claims 1, 3-8, 10-13, 15-18, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3-8, 10-13, 15-18, and 20  has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10-13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest wherein the estimating queue state information of at least another part of the UEs in the multicast group according to the received queue state information comprises: defining the UEs whose QSI has been the currently received as the first UEs, and at least another part of the UEs in the multicast group whose queue state information has not been currently received as the second UEs, and then estimating the queue state information of the second UEs according to the following equations: estimated queue state information of the second UEs at a time t+1 = estimated queue state information of the second UEs at a time t + (real-time measured queue state information of the first UEs at the time t+1 — estimated queue state information of the first UEs at the time t); or estimated queue state information of the second UEs at a time t+1 = real-time measured queue state information of the second UEs at a time t + (real-time measured queue state information of the first UEs at the time t+1l — estimated queue state information of the first UEs at the time t) in conjunction with other limitations in independent claims 1 and 11.
The prior art fails to teach or to fairly suggest wherein the method further comprises the following step before the step of transmitting the queue state information to the base station by the UEs: transmitting a QOE metrics and VE information of UEs that join in the multicast group to the base station through a cross-layer NE; and receiving a time and a cycle from the base station through the cross-layer NE, the time and the cycle being calculated by the base station according to the QOE metrics and the UE information of UEs that join in the multicast group in conjunction with other limitations in independent claims 8 and 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi et al. (US Pub. No. 2018/0262945) discloses triggering buffer status report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466